Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 11/24/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  	Applicant elected Species III (claims 1, 5-7, 8, 9, 14-16, 19, and 20, drawn to an actuator controlled mechanically) and sub-species A (claims 10 and 19, drawn to a mechanical actuator). However, in addition to making this election, the Applicant has amended claims drawn to the non-elected species, e.g. the hydraulic actuator of claim 8, to be broader and thereby require a new species election requirement, i.e., rather than electing a species and furthering prosecution, newly amended claims now require a species election of their own.  	See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
As noted previously, as well as in a phone call with Chad Sayala on 2/22/22, dependent claim 8 as well as the combination of dependent claims 15 and 16 are deemed allowable. That is to say, were Species III, Sub-species D elected (mechanically controlled hydraulic activator, see Restriction Requirement mailed 11/15/21), independent claim 1 to include the limitations of dependent claim 8, and independent claim 14 to include the limitations of depending claims 15 and 16, the instant application would be in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674